                Case 5:20-cr-00316-BLF Document 15 Filed 10/08/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAIA T. PEREZ (MABN 672328)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Fax: (408) 535-5066
          maia.perez@gmail.com
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 20-316 BLF
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   ANDREW STEELE FLINDERS,                          )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On October 5, 2020, defendant Andrew Steele Flinders was charged by Indictment with
20 violations of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (Possession with Intent to Distribute 50 Grams and

21 More of Methamphetamine Actual); 18 U.S.C. § 924(c)(1)(A) (Possession of a Firearm in Furtherance

22 of a Drug Trafficking Crime); and 18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm and

23 Ammunition).

24           This matter came before the Court on October 5, 2020, for a detention hearing. The defendant
25 was present and represented by Jay Rorty. Assistant United States Attorney Maia Perez appeared for the

26 government. The government moved for detention, and the defendant opposed. At the hearing, counsel

27 submitted proffers and arguments regarding detention.

28           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     CR 20-316 BLF
                 Case 5:20-cr-00316-BLF Document 15 Filed 10/08/20 Page 2 of 3




 1 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 2 conditions will reasonably assure the appearance of the person as required and clear and convincing

 3 evidence that no condition or combination of conditions will reasonably assure the safety of any other

 4 person or the community clear and convincing evidence that no condition or combination of conditions

 5 will reasonably assure the safety of any other person or the community. Accordingly, the defendant

 6 must be detained pending trial in this matter.

 7          The present order supplements the Court’s findings and order at the detention hearing and serves

 8 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 9 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

10 conclusion: (1) the seriousness of the defendant’s criminal history, which includes multi-year prison

11 sentences for three prior drug felonies, an enhancement for possessing drugs for sale while on bail or

12 recognizance, and a felony for failure to appear; (2) there is evidence that the defendant has been selling

13 drugs on social media; (3) there is evidence that the defendant is a member or affiliate of the Seven

14 Trees Crips gang; (4) the defendant’s possession of two firearms, one loaded, kept in the same box with

15 a large quantity of narcotics, including nearly one kilo of heroin, a half-kilo of cocaine, 175g of actual

16 methamphetamine, and 961 fentanyl pills at the defendant’s home; (5) the presence of a minor child in

17 the defendant’s home and the child’s potential access to certain narcotics; (6) the defendant’s possession

18 of over $30,000 in cash in his home, despite having no stable employment history; (7) the defendant’s

19 possession of a storage unit where he kept three additional firearms, over 370 rounds of ammunition,

20 body armor, and multiple fake identification cards with his image and false names. These findings are

21 made without prejudice to the defendant’s right to seek review of defendant’s detention, or file a motion

22 for reconsideration if circumstances warrant it.

23          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

24          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

25 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

26 sentences or being held in custody pending appeal;

27          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

28 and

     [PROPOSED] DETENTION ORDER                       2                                             v. 11/01/2018
     CR 20-316 BLF
                 Case 5:20-cr-00316-BLF Document 15 Filed 10/08/20 Page 3 of 3




 1          3.      On order of a court of the United States or on request of an attorney for the government,

 2 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 3 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 4 court proceeding.

 5          IT IS SO ORDERED.

 6

 7 DATED: October 8, 2020                                 ______________________________
                                                          HONORABLE JOSEPH C. SPERO
 8
                                                          United States Chief Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     CR 20-316 BLF
